Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-12 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election with traverse of Group I, claims 1, 3, 4 and 6-8, directed to a method of sequencing; and the election of Species with traverse as follows: 
Species (A): wherein the controller is to apply the positive charge to the set of first or second electrodes that is at a voltage range (claim 11), in the reply filed on April 21, 2021 is acknowledged.  

The traversal is on the grounds that: (a) as to Groups I and II, Applicant asserts that claim 2 is not mutually exclusive with claim 1 because it recites the steps of claim 1, further comprising additional steps, wherein the step of applying a negative charge as recited in claim 2 may occur while applying the positive charge to the first set of electrodes (Applicant Remarks, pg. 7, last partial paragraph; and pg. 8, first partial paragraph); (b) Applicant also asserts that the examination of Groups I and II together is not unduly burdensome (Applicant Remarks, pg. 8, first full paragraph); (c) Applicant traverses the species election because claims 10 and 11 are not necessarily mutually exclusive (Applicant Remarks, pg. 8, last partial paragraph); and (d) Applicant indicates that an examination of all species would not be unduly burdensome (Applicant Remarks, pg. 9, first partial paragraph).
Regarding (a), Applicant’s arguments have been fully considered and they are not found persuasive. Regarding Groups I and II, the Examiner respectfully notes that the claims are directed to groups of inventions that are patentably distinct. Group I recites the steps of: (i) introducing a first nucleic acid library; (ii) applying a positive charge; (iii) introducing a second nucleic acid library; and (iv) applying a positive charge; while Group II recites the steps of: (i) introducing a first nucleic acid library; (ii) applying 
Regarding (b), Applicant’s arguments have been fully considered and they are not found persuasive. Regarding Applicant’s assertion that the examination of Groups I and II together is not unduly burdensome, the Examiner disagrees. It is noted that the Groups I and II are directed to different method steps that are related, but that are independent and distinct as provided in the Office Action mailed February 22, 2021. The distinct inventions would require, at least, a different field of search; the prior art applicable to one invention would not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Thus, there is a serious search burden on the Examiner.
Regarding (c) and (d), Applicant’s arguments have been fully considered and they are not found persuasive. With respect to the election of species regarding claims 10 and 11, the Examiner notes that claim 10 recites that the controller is used to cause the fluid direction system to deliver the polynucleotide libraries to distinct lanes of the flow cell; while claim 11 recites that the controller is used to apply the positive charge at a voltage range that produces a current or an electric field. Thus, the various species do not overlap in scope and an examination of both species together would be unduly burdensome on the Examiner as noted in the Office Action mailed February 22, 2021.

Claims 2, 5 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 21, 2021.

Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2020 has been considered. An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed January 15, 2020 is a DIV of US Patent Application 15/107,882 (now US Patent 10537889), which claims the benefit of a 35 U.S.C. 371 national stage filing of International Application No. PCT/US14/72699, filed on December 30, 2014, which claims the benefit of US Provisional Patent Application 61/922,604, filed December 31, 2013.

Claim Objection/Rejections
	Claim Interpretation: The Examiner has interpreted the term “proximate” to refer to an element/component that is adjacent to another element/component and/or for one element/component to be at any distance from another element/component including to be near to, beside, above, below, within 10 mm, etc.
	The Examiner has interpreted the term “a first set of one or more electrodes” and “a second set of one or more electrodes” to mean that a “set” of electrodes can comprise a single electrode.
	The Examiner has interpreted the term “means for immobilizing” to refer to any “means for immobilizing” (e.g., a binding molecule, a linker, a capture sequence, coatings, polymers, adhesives, chelates, absorption, covalent bond, non-covalent bond, magnetism, hybridization, etc.).
	The Examiner has interpreted the terms “first nucleic acid library” and “second nucleic acid library” to comprise any number of nucleic acids that can be introduced simultaneously and/or sequentially to a library sequencing region flow cell.


Specification Objections
	The disclosure is objected to because of the following informalities: the Specification filed 
June 2, 2020 does not include the status of US Patent Application No. 15/107,882 (now US Patent 10537889).
Appropriate correction is required.

Claim Objection
Claims 1, 3, 4 and 6-8 are objected to because of the following informalities: Claim 1 recites “a method of sequencing” in line 1; however, a step of “sequencing” is not recited in the instant claims. The Examiner suggests that Applicant amend the claim, such that the preamble accurately describes the invention.
Appropriate correction is required.

Markush Objection
Claim 8 is objected to because of the following informalities:  Claim 8 recites the term “the specific gene sequences include a barcode region of the nucleic acid libraries, an adapter region of the nucleic acid libraries, or nucleic acid sequences of interest within the nucleic acid libraries” such that claim 8 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “the specific gene sequences are selected from the group consisting of a barcode region of the nucleic acid libraries, an adapter region of the nucleic acid libraries, and nucleic acid sequences of interest within the nucleic acid libraries”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 3, 4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 44-48, 54 and 60-73 of copending US Patent Application No. 17/254,469;
(ii)	Claim 66 of copending US Patent Application No. 16/529,397;
(iii)	Claim 13 of copending US Patent Application No. 16/750,831;
(iv)	Claims 1-20 of copending US Patent Application No. 16/837,463; 
(v)	Claims 1-18 of copending US Patent Application No. 117/010,675; and
(vi)	Claims 26-44 of copending US Patent Application No. 117/113,180.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 4 and 6-8 of US Patent Application 16/743,818, and copending claims of the US 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “proximate” such as recited in claim 1, lines 8, 13, 15, 17, 24, 26 and 28 because the term “proximate” is a relative term that renders the claim indefinite. The term “proximate” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite location of the electrodes relative to the capture surface, and/or the reverse amplification primers relative to: (i) the first set of one or more electrodes, (ii) electrodes that do not have positive charge applied, or (iii) the second set of one or more electrodes, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the library capture surface” in lines 8-9. There is insufficient antecedent basis for the term “the library capture surface” because claim 1, line 6 recites the term “a nucleic acid library capture surface”. The Examiner suggests that Applicant amend the claims to recite “the substrate proximate the nucleic acid library capture surface”.

Claim 1 is indefinite for the recitation of the term “do not substantially hybridize” such as recited in claim 1, lines 16 and 27-28 because it is unclear as to the meaning of the term, and whether the term refers to the strength of hybridization; the number of members of the nucleic acid libraries that hybridize; the length of the sequence that hybridizes; whether the amount of hybridization is dependent on the structure of the library members and/or the strength of the positive charge. Moreover, the Specification does not provide a standard for ascertaining the requisite amount of hybridization that does not occur between the members of the nucleic acid libraries and the forward and reverse amplification primers, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “that do not have a positive charge applied” in lines 17-18 and 28-29 because as noted in claim 1, lines 10 and 21 there is no indication that there are electrodes in each of the first set and second set to which a positive charge is not applied or wherein a negative charge is applied, such that it is unclear as to how (or, if) only some of the first set (or the second set) of electrodes have a positive charge applied, while other electrodes in the first set and/or second set do not have a positive charge applied, including no charge and/or a negative charge applied; particularly, when the “set of electrodes” comprises a single electrode and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “the first or second nucleic acid library” in lines 1-2. There is insufficient antecedent a basis for the term “the first or second nucleic acid library” in the claim because claim 1, lines 2 and 19 recite the terms “a first nucleic acid library”, and “a second nucleic acid library”.
Claim 3 is indefinite for the recitation of the term “substantially benign” in line 5 because it is unclear if the term refers to a relative reactivity of the products to nucleic acids generally and/or to the 
Claim 6 is indefinite for the recitation of the term “a means for immobilizing” in lines 4 and 10 because it is unclear as to what “means for immobilizing” the at least one nucleic acid or colony primer to a solid support are encompassed by the claim and/or whether the term is meant to refer to a product-by-process claim. No particular list of different “means for immobilizing” is recited in the instant as-filed Specification, such that it is unclear if the means can refer to a binding molecule, linker, capture sequence, coatings, polymers, adhesives, chelates, absorption, hybridization, and/or to something else and, thus, the metes and bounds of the claim cannot be determined. 
Claim 6 is indefinite for the recitation of the term “solid support” in lines 6-7, 8-9 and 14 because it is unclear how the “solid support” of claim 6 is related to the substrate recited in claim 1 because instant claim 1 does not recite a “solid support”, such that it is unclear whether the solids support of claim 6 is the same as, or is different from, the substrate of claim 1; and/or whether the “solid support” of claim 6 is in addition to the substrate of instant claim 1 and, thus, the metes and bounds of the claim cannot be determined.
Claim 6 is indefinite for the recitation of the term “colony primers” in lines 9 and 12 because it is unclear how the “colony primers” of claim 6 are related to the forward and reverse amplification primers as recited in claim 1 because “colony primers” are not recited in instant claim 1, such that it is unclear whether the “colony primers” are the same as, are different from, and/or are in addition to the forward and reverse primers recited in claim 1 and, thus, the metes and bounds of the claim cannot be determined.
Claim 6 is indefinite for the recitation of the term “the colony primers” in lines 10, 12 and 13. There is insufficient antecedent basis for the terms “the colony primer” in the claim because claim 6, line 9 recites the term “one or more colony primers X”.

Claim 7 is indefinite for the recitation of the term “the hybridized members” in line 3. There is insufficient antecedent basis for the term “the hybridized members” in the claim because claim 1, lines 16 and 27 recite “members of the first nucleic acid library”, and “members of the second nucleic acid library”. Moreover, it is completely unclear as to the identity of “the hybridized members” since claims 1 and 6, from which claim 7 depends, do not recite the term “hybridized members”, such that it is unclear whether they are hybridized primers, hybridized nucleic acids, hybridized polynucleotides, or something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 7 is indefinite for the recitation of the term “the first or second nucleic acid libraries” in line 3. There is insufficient antecedent a basis for the term “the first or second nucleic acid library” in the claim because claim 1, lines 2 and 19 recite the terms “a first nucleic acid library”, and “a second nucleic acid library”.
Claim 7 is indefinite for the recitation of the term “the reagents” in line 4. There is insufficient antecedent basis for the term “the reagents” in the claim because claim 7, line 2 recites the term “one or more fluorescently labeled reagents”.
Claim 7 is indefinite for the recitation of the term “the hybridized polynucleotides” in lines 5 and 6. There is insufficient antecedent basis for the term “the hybridized polynucleotides” in the claim. Moreover, it is completely unclear as to the identity of “the hybridized polynucleotides” since claims 1 and 6, from which claim 7 depends, do not recite the term “hybridized polynucleotides”, such that it is unclear whether they are hybridized primers, hybridized nucleic acids, hybridized members, or something else and, thus, the metes and bounds of the claim cannot be determined.
Claim 7 is indefinite for the recitation of the term “the fluorescently labeled reagents” in line 9. There is insufficient antecedent basis for the term “the fluorescently labeled reagents” in the claim because claim 7, line 2 recites the term “one or more fluorescently labeled reagents”.


and 19 recite the terms “a first nucleic acid library”, and “a second nucleic acid library”.
Claims 4 is indefinite insofar as it ultimately depends from claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 recites (in part) “at least one nucleic acid carries a means for immobilizing the at least one nucleic acid to a solid support”; “mixing the at least one nucleic acid template, in the presence of the solid support, with one or more colony primers X”; and “at least one nucleic acid template and the colony primers are immobilized to said solid support” in lines 6-7, 8-9 and 13-14. Claim 6 depends from claim 1. It is noted that instant claim 1 does not recite a “nucleic acid template”, “solid support” or “colony primers”. Thus, claim 6 is an improper dependent claim, and does not further limit the subject matter of the claim upon which it depends.
Claim 7 recites (in part) “moving one or more fluorescently labeled reagents through the flow cell into contact with the hybridized members”; “extend a second sequence complementary to the hybridized polynucleotides”; and “illuminating the hybridized polynucleotides” such as recited in lines 2-6. Claim 7 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, 
rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies 
with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 Claim 1, 3 and 6-8 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Link et al. (US Patent Application Publication No. 20100137163, published June 3, 2010).
Regarding claims 1 and 3, Link et al. teach an electrically addressable emulsification system that combines compartmentalization and electrical manipulation, which allows for multi-step chemical processing, including analysis and sorting, to be initiated in confinement with exquisite timing and metering precision, for use in a variety of chemical, biological, and screening assays, in which the cost  time to perform such assays would be drastically reduced (paragraph [0008]). Link et al. teach that electrical manipulation of aqueous phase droplets completely encapsulated by inert fluorocarbon oil stream can be achieved by applying high voltage to the aqueous stream and charge the oil water interface (interpreted as applying a positive charge; and the fluorocarbon as a protective reagent, claims 1 and 3) (paragraph [0038], lines 1-4 and 36-38). Link et al. teach that electro-osmosis is believed to produce motion in a stream containing ions a liquid such as a buffer, by application of a voltage differential or charge gradient between two or more electrodes, such that neutral (uncharged) molecules or cells can be carried by the stream; while electrophoresis is believed to produce movement of charged objects in a fluid toward one or more electrodes of opposite charge, and away from one or more electrodes of like charge (interpreted as applying a positive charge, claim 1) (paragraph [0101], lines 1-11). Link et al. teach individual fluid handling modules that can be combined into fluid processing systems to perform multistep process of isolated components, which is essential for searching through molecular libraries for interactions with cells, nucleic acids, enzymes, coded microbeads, or other materials (interpreted as a first and second nucleic acid libraries, claim 1) (paragraph [0009], lines 1-4). Link et al. teach that in Figure 19A, modules for sequencing exons of individual chromosomes, using individual specific primer-pairs to different exons along with a primer-bound bead are each separately emulsified and then pooled to create a library emulsion (interpreted as a substrate; a solid support; a plurality of primers; forward and reverse primers; and specific gene sequences, claims 1, 6 and 8) (paragraph [0035], lines 3-5). Link et al. teach in Figure 20, that (A) genomic DNA is isolated, fragmented, ligated to adapters and separated into single strands, then bound to beads that are captured in droplets of a PCR-reaction-mixture-in-oil emulsion and PCR amplification occurs resulting in beads each carrying ten million copies of a unique DNA template, wherein the emulsion is broken, the DNA strands are denatured, and beads carrying ssDNA clones are deposited into wells of a fiber-optic slide (interpreted as a substrate having an inner surface, forward and reverse primers disposed over the inner surface, introducing a nucleic acid library to the sequencing region, and amplifying); that (C) provides a scanning electron micrograph of a portion of the fiber-optic slide cladding and wells before bead deposition; (D) indicates that the sequencing instrument consisting of major sub-systems including a fluidic assembly; (E) a flow chamber that includes the well-containing fiber-optic slide; (F) a CCD camera-based imaging assembly (interpreted as at least on CCD camera); and (G) a computer that provides the necessary user interface, wherein the nucleic acid containing unique identifiers can be generated by PCR with a set of forward and reverse PCR primers (corresponding to a substrate comprising an inner surface; forward and reverse primers disposed over an inner surface; at least on CCD camera; providing a capture surface; introducing a first and second nucleic acid library to the sequencing region; and amplifying, claims 1, 6 and 7) (paragraphs [0036]; [0242], lines 1-4; and Figure 20). Link et al. teach in Figure 21, a measurement of DNA hybridization using fluorescence polarization (FP) on the microfluidic device (interpreted as hybridizing nucleic acid library to forward and reverse primers, claim 1) (paragraph [0037], lines 1-4; and Figure 21). Link et al. teach that a thin film of PDMS can be formed and bonded to the top of the glass slide and permits the use of isolated patterned electrodes and heating elements beneath the fluid channels (corresponding to a plurality of electrodes disposed along the substrate; proximate the library capture surface; and a first and second set of electrodes, claim 1) (paragraph [0055], lines 9-12). 
Regarding claim 6, Link et al. teach that in an example of bead based application, the purpose is to amplify at most one DNA fragment in a droplet containing a single microbead (interpreted as one nucleic acid template, and having sequence Y and Z) of 1 to 100 microns in diameter, and then separate and collect only the beads coated with DNA (interpreted as forming a nucleic acid template), wherein this is achieved by starting with a dilute mixture of DNA fragments and beads in a solution containing the appropriate PCR primers (interpreted as mixing a nucleic acid in the presence of a solid support comprising, a means to immobilize the colony primer to the support, and extending), such that the target droplets having both a single DNA fragment and a single bead (interpreted as one nucleic acid, and carrying a means for immobilizing); and that after PCR amplification of the DNA on the surface of the beads (interpreted as performing amplification on immobilized nucleic acid template), a fluorescence activated sorting module (NanoFACS) can be added to the end of the device to separate the droplets into two populations, one containing amplified DNA and one without amplified DNA (interpreted as forming a nucleic acid template comprising sequence Y and Z; mixing the template in the presence of a solid support such as a bead; immobilizing nucleic acids and primers to the solid support; and performing amplification, claim 6) (paragraph [0231]).
claim 7, Link et al. teach that it is important that the probe hybridizes before the primers so that the polymerase can cleave the probe and release the reporter dye as the primers are extended (interpreted as moving fluorescently labeled reagents through the flow cells; and extending a second sequence to the hybridized polynucleotides, claim 7) (paragraph [0310, lines 11-13). Link et al. teach the fluorescence produced by a reporter is excited using a laser beam focused on molecules (e.g., DNA, protein, enzyme, or substrate) or cells passing through a detection region, wherein fluorescent reporters can include rhodamine, fluorescein, Texas red, Cy 3, Cy 5, green fluorescent protein (GFP), YOYO-1 and PicoGreen (interpreted as fluorescent reporters, and fluorescently labeled), and wherein a reporter associates with a molecule with a particular marker or characteristic of the molecule to permit identification of the molecule (interpreted as identifying a sequence); and detected using a CCD camera-based imaging assembly (interpreted as illuminating the polynucleotides with one excitation laser; fluorescent emissions; fluorescently labeled reagents; CCD camera; and identifying a second sequence, claim 7) (paragraphs [0036], line 23; [0160], lines 1-9; [0205], lines 1-6; and Figure 20).
Regarding claim 8, Link et al. teach that the nucleic acid containing unique identifiers (interpreted as barcodes) can be generated by PCR of an antibiotic resistance or other selectable gene with a set of forward and reverse PCR primers each containing a 5’ nucleotide sequence common to each other (interpreted as an adaptor region), forward and downstream primer, respectively, a unique sequence 3’ to the common sequence, and a region of the antibiotic or other selectable gene (interpreted as primers for sequences of interest), wherein the primers can be used in a PCR reaction to generate an antibiotic resistance or other selectable gene bracketed by unique identifiers which can in turn be bracketed by either a forward or reverse common sequence; and the PCR product can be cloned into a vector having a second antibiotic resistance or other selectable gene (interpreted as hybridizing specific gene sequences including a barcode region, and adapter region or nucleic acid sequences of interest, claim 8) (paragraph [0242]).
Link et al. do not specifically exemplify the reagents as listed in claim 4 (instant claim 4).
Link et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claim 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Link et al. (US Patent Application Publication No. 20100137163, published June 3, 2010) in view of Saxonov (US Patent Application Publication 20120316074, published December 13, 2012; effective filing date April 25, 2011) as evidenced by Smolko et al. (US Patent Application Publication No. 20060065531, published March 30, 2006).
Regarding claims 1 and 3, Link et al. teach an electrically addressable emulsification system that combines compartmentalization and electrical manipulation, which allows for multi-step chemical processing, including analysis and sorting, to be initiated in confinement with exquisite timing and  variety of chemical, biological, and screening assays, in which the cost and time to perform such assays would be drastically reduced (paragraph [0008]). Link et al. teach that electrical manipulation of aqueous phase droplets completely encapsulated by inert fluorocarbon oil stream can be achieved by applying high voltage to the aqueous stream and charge the oil water interface (interpreted as applying a positive charge; and the fluorocarbon as a protective reagent, claims 1 and 3) (paragraph [0038], lines 1-4 and 36-38). Link et al. teach that electro-osmosis is believed to produce motion in a stream containing ions a liquid such as a buffer, by application of a voltage differential or charge gradient between two or more electrodes, such that neutral (uncharged) molecules or cells can be carried by the stream; while electrophoresis is believed to produce movement of charged objects in a fluid toward one or more electrodes of opposite charge, and away from one or more electrodes of like charge (interpreted as applying a positive charge, claim 1) (paragraph [0101], lines 1-11). Link et al. teach individual fluid handling modules that can be combined into fluid processing systems to perform multistep process of isolated components, which is essential for searching through molecular libraries for interactions with cells, nucleic acids, enzymes, coded microbeads, or other materials (interpreted as a first and second nucleic acid libraries, claim 1) (paragraph [0009], lines 1-4). Link et al. teach that in Figure 19A, modules for sequencing exons of individual chromosomes, using individual specific primer-pairs to different exons along with a primer-bound bead are each separately emulsified and then pooled to create a library emulsion (interpreted as a substrate; a solid support; a plurality of primers; forward and reverse primers; and specific gene sequences, claims 1, 6 and 8) (paragraph [0035], lines 3-5). Link et al. teach in Figure 20, that (A) genomic DNA is isolated, fragmented, ligated to adapters and separated into single strands, then bound to beads that are captured in droplets of a PCR-reaction-mixture-in-oil emulsion and PCR amplification occurs resulting in beads each carrying ten million copies of a unique DNA template, wherein the emulsion is broken, the DNA strands are denatured, and beads carrying ssDNA clones are deposited into wells of a fiber-optic slide (interpreted as a substrate having an inner surface, forward and reverse primers disposed over the inner surface, introducing a nucleic acid library to the sequencing region, and amplifying); that (C) provides a scanning electron micrograph of a portion of the fiber-optic slide cladding and wells before bead deposition; (D) indicates that the sequencing instrument consisting sub-systems including a fluidic assembly; (E) a flow chamber that includes the well-containing fiber-optic slide; (F) a CCD camera-based imaging assembly (interpreted as at least on CCD camera); and (G) a computer that provides the necessary user interface, wherein the nucleic acid containing unique identifiers can be generated by PCR with a set of forward and reverse PCR primers (corresponding to a substrate comprising an inner surface; forward and reverse primers disposed over an inner surface; at least on CCD camera; providing a capture surface; introducing a first and second nucleic acid library to the sequencing region; and amplifying, claims 1, 6 and 7) (paragraphs [0036]; [0242], lines 1-4; and Figure 20). Link et al. teach in Figure 21, a measurement of DNA hybridization using fluorescence polarization (FP) on the microfluidic device (interpreted as hybridizing nucleic acid library to forward and reverse primers, claim 1) (paragraph [0037], lines 1-4; and Figure 21). Link et al. teach that a thin film of PDMS can be formed and bonded to the top of the glass slide and permits the use of isolated patterned electrodes and heating elements beneath the fluid channels (corresponding to a plurality of electrodes disposed along the substrate; proximate the library capture surface; and a first and second set of electrodes, claim 1) (paragraph [0055], lines 9-12). 
Regarding claim 6, Link et al. teach that in an example of bead based application, the purpose is to amplify at most one DNA fragment in a droplet containing a single microbead (interpreted as one nucleic acid template, and having sequence Y and Z) of 1 to 100 microns in diameter, and then separate and collect only the beads coated with DNA (interpreted as forming a nucleic acid template), wherein this is achieved by starting with a dilute mixture of DNA fragments and beads in a solution containing the appropriate PCR primers (interpreted as mixing a nucleic acid in the presence of a solid support comprising, a means to immobilize the colony primer to the support, and extending), such that the target droplets having both a single DNA fragment and a single bead (interpreted as one nucleic acid, and carrying a means for immobilizing); and that after PCR amplification of the DNA on the surface of the beads (interpreted as performing amplification on immobilized nucleic acid template), a fluorescence activated sorting module (NanoFACS) can be added to the end of the device to separate the droplets into two populations, one containing amplified DNA and one without amplified DNA (interpreted as forming a nucleic acid template comprising sequence Y and Z; mixing the template in the presence of a 
Regarding claim 7, Link et al. teach that it is important that the probe hybridizes before the primers so that the polymerase can cleave the probe and release the reporter dye as the primers are extended (interpreted as moving fluorescently labeled reagents through the flow cells; and extending a second sequence to the hybridized polynucleotides, claim 7) (paragraph [0310, lines 11-13). Link et al. teach the fluorescence produced by a reporter is excited using a laser beam focused on molecules (e.g., DNA, protein, enzyme, or substrate) or cells passing through a detection region, wherein fluorescent reporters can include rhodamine, fluorescein, Texas red, Cy 3, Cy 5, green fluorescent protein (GFP), YOYO-1 and PicoGreen (interpreted as fluorescent reporters, and fluorescently labeled), and wherein a reporter associates with a molecule with a particular marker or characteristic of the molecule to permit identification of the molecule (interpreted as identifying a sequence); and detected using a CCD camera-based imaging assembly (interpreted as illuminating the polynucleotides with one excitation laser; fluorescent emissions; fluorescently labeled reagents; CCD camera; and identifying a second sequence, claim 7) (paragraphs [0036], line 23; [0160], lines 1-9; [0205], lines 1-6; and Figure 20).
Regarding claim 8, Link et al. teach that the nucleic acid containing unique identifiers (interpreted as barcodes) can be generated by PCR of an antibiotic resistance or other selectable gene with a set of forward and reverse PCR primers each containing a 5’ nucleotide sequence common to each other (interpreted as an adaptor region), forward and downstream primer, respectively, a unique sequence 3’ to the common sequence, and a region of the antibiotic or other selectable gene (interpreted as primers for sequences of interest), wherein the primers can be used in a PCR reaction to generate an antibiotic resistance or other selectable gene bracketed by unique identifiers which can in turn be bracketed by either a forward or reverse common sequence; and the PCR product can be cloned into a vector having a second antibiotic resistance or other selectable gene (interpreted as hybridizing specific gene sequences including a barcode region, and adapter region or nucleic acid sequences of interest, claim 8) (paragraph [0242]).
Link et al. do not specifically exemplify the reagents as listed in claim 4 (instant claim 4).
claim 4, Saxonov teaches methods for assays including amplification reactions such as digital PCR or droplet digital PCR (Abstract, lines 1-3). Saxonov teaches methods of sequencing and other applications, comprising; (a) subdividing a plurality of adaptors into a plurality of first partitions; (b) subdividing a sample comprising multiple polynucleotides; (c) merging at least one of the first partitions with at least one of the second partitions; and (d) tagging one of the multiple polynucleotides with at least one of the adaptors (paragraph [0004]). Saxonov teaches a partition, such as an aqueous phase of an emulsion, can comprise one or more additives including PCR enhancers, non-specific blocking agents, and additives such as dithiothreitol (DTT), beta-mercaptoethanol, and tris(2-carboxythyl)-phosphine (TCEP), wherein the aqueous phase of an emulsion can comprise reagents for a ligation reaction and/or reducing agent (interpreting DTT and mercaptoethanol as protective agents that undergo redox reactions, claim 4) (paragraph [0093]-[0095], lines 1 and 11-13; and [0123], lines 1-3), such that the use of low conductance zwitterionic buffers containing a reducing agents such as DTT and -mercaptoethanol provide optimal conditions for both rapid DNA transport, efficient hybridization reactions, low fluorescent signal background, and protective effects for nucleic acids such as DNA as evidenced by Smolko et al. (paragraphs [0006]; and [0054]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of carrying out reactions prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the electrically addressable emulsification system that combines compartmentalization and electrical manipulation as disclosed by Link et al. to include the additional reagents within droplets including DTT and mercaptoethanol as taught by Saxonov with a reasonable expectation of success in producing emulsion droplets comprising additives including reducing agents such as DTT and -mercaptoethanol. Moreover, one of ordinary skill in the art would have been motivated to modify the electrically manipulated droplets disclosed by Link et al. to include additives such as DTT and -mercaptoethanol as disclosed by Saxonov because low conductance zwitterionic buffers containing reducing agents such as DTT and -mercaptoethanol are known to provide optimal conditions for both significantly faster DNA transport and efficient hybridization reactions; as well as, low fluorescent signal background, and protective effects for nucleic acids such as DNA as evidenced by Smolko et al., such that the transport and manipulation of emulsion droplets, hybridization efficiency, optical detection, and/or processing steps including amplification of nucleic acids is optimized and improved.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.



(2)	Claim 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Bowen et al. (US Patent No. 8778849, issued July 15, 2014; effective filing date October 28, 2011) in view of Smolko et al. (US Patent Application Publication No. 20060065531, published March 30, 2006) as evidenced by Hayden et al. (US 20140318965, published October 30, 2014; effective filing date December 22, 2011).
Regarding claims 1 and 6-8, Bowen et al. teach a microarray designed to capture one or more molecules of interest at each of a plurality of sites on a substrate, wherein the sites comprise base pads, such as polymer base pads, that promote the attachment of molecules at the sites, wherein the patterning techniques to create a layout of base pads in a desired patterns, and wherein the microarrays can include features to encourage clonality at the sites (Abstract). Bowen et al. teach that the steps of the method include: (a) forming an array of base pads at predetermined sites on a substrate, wherein individual base pads are configured to capture a nucleic acid molecule (interpreted as a substrate having an inner surface facing a sequencing region); (b) disposing a nucleic acid molecule capture substance over each of the base pads; and (c) disposing a porous attachment layer over the base pads, wherein the porous attachment layer is configured to attach amplified copies of the nucleic acid molecule (interpreted as a substrate; amplification; solids support; immobilization means; and oligonucleotides having sequence Y and Z, claims 1 and 6) (col 2, lines 11-19). Bowen et al. teach forming a polymer layer over the electrically conductive layer and the plurality of spaced apart electrically non-conductive regions, wherein the polymer is coupled to a plurality of primers (interpreted as a plurality of primers disposed over the inner surface, and colony primers); and applying a current through the electrically conductive layer to deactivate only a portion of the primers coupled to the polymer (interpreted as a plurality of primers disposed over the inner surface; colony primers; applying a positive charge; flowing nucleic acid libraries through the sequencing region; primers proximate to electrodes; and to attract nucleic acids from the libraries to the primers, claims 1 and 6) (col 3, lines 50-55). Bowen et al. teach a method for preparing a biological microarray comprising: (a) providing an amplification reagent in a flow cell (interpreted as a flow cell) comprising: (i) an array of amplification sites (interpreted as part of a library sequencing region), and (ii) a solution comprising a plurality of different target nucleic acids (interpreted as nucleic acids), wherein the different target nucleic acids have fluidic access to the plurality of amplification sites (interpreted as introducing a first and second nucleic acid library); and (b) applying an electric field across the flow cell to crowd the target nucleic acids towards the array of amplification sites (interpreted as applying a positive charge); (c) reacting the amplification reagent to produce a plurality of amplification sites that each comprise a clonal population of amplicons from an individual target nucleic acid from the solution, wherein the reacting comprises: (i) producing a first amplicon from an individual target nucleic acid that transports to each of the amplification sites, and (ii) producing subsequent amplicons from the individual target nucleic acid that transports to each of the amplification sites or first amplicon (interpreted as introducing a first and second nucleic acid library; applying a positive charge; and flows through the library sequencing region, claims 1 and 6) (col 4, lines 30-43). Bowen et al. teach that electrophoresis can be used to concentrate DNA molecules close to the surface, wherein a transparent conductive layer such as indium tin oxide (ITO) is coated on the top and bottom surfaces of the flowcell such that the ITO surfaces function as electrodes (interpreted as an inner surface, providing a capture surface, a plurality of electrodes disposed along the substrate, and proximate to the capture surface), such that an applied electric field drives the DNA molecules towards the surfaces/electrodes, where they are specifically immobilized to the capture pads; and that over time, the DNA molecules adhere to the surfaces non-specifically, wherein in the absence of the field, no such surface accumulation and adsorption is seen (interpreted as an inner surface; providing a capture surface; a plurality of electrodes disposed along the substrate; proximate to the capture surface; applying a positive charge; and do not substantially hybridize without a positive charge, claim 1) (col 21, lines 4-14). Bowen et al. teach that the sites or pads used in the various embodiments can be in a size range that is useful for capture of a single nucleic acid template molecule to see subsequent formation of a homogenous colony, for example, via bridge amplification; and that in an exemplary bridge amplification method, a template nucleic acid hybridizes to a gel-attached primer and the 3’ end of the primer is extended to create a complimentary copy of the template (interpreted as a nucleic acid to be amplified, having sequences Y and Z, immobilized to a support), wherein the primers can form a pair used for amplification of a template and its complimentary copy (interpreted as a forward primer and a reverse primer, and reagents to extend), as such, two primers can be used for amplification of the template into multiple copies to form a nucleic acid cluster or population of amplicons (interpreted as a nucleic acid to be amplified; having sequences Y and Z; immobilized to a support; colony primers; and forward and reverse amplification primers; hybridizing; reagents to extend a second sequence complementary; and performing amplification, claims 1, 6 and 7) (col 14, lines 11-19). Bowen et al. teach that the analyte of interest can be labeled, detected or identified with any technique capable of being used in an assay with arrays or beads including fluorescent (interpreted as encompassing a CCD camera and laser; fluorescently labeled; and identifying a sequence, claims 1 and 7) (col 8, lines 10-13). Bowen et al. teach in Figure 32A, a fluorescent image of SYBR Green-stained cluster formed on the DLC-patterned substrate (interpreted as moving fluorescently labeled reagents through the flow cells into contact with hybridized members, claim 7) (col 20, lines 6-7), wherein it is known that local concentrations and continuous reaction conditions allow incorporation events to be captured in real time by fluor signal detection using laser excitation, an optical waveguide, and a CCD camera as evidenced by Hayden et al. (paragraph [0055], lines 14-17). Bowen et al. teach that a test sample can be exposed to the grid, such that complimentary genes of fragments hybridize to probes at individual sites in the array, such that the array can be examined by scanning specific frequencies of light over the sites to identify which genes or fragments in the sample are present, by fluorescence of the sites at which genes or fragments hybridized (interpreted as hybridized to specific gene sequences; and nucleic acid sequences of interest, claim 8) (col 1, lines 26-33). 
Bowen et al. do not specifically exemplify protective reagents (instant claim 3); or  the reagents as listed in claim 4 (instant claim 4).
Regarding claims 3 and 4, Smolko et al. teach methods for the transport and hybridization of a nucleic acid on an electrode device by providing a low conductivity buffer with a reducing agent to the device, wherein a current and voltage is applied to a location of the device to effect electrophoretic transportation of the nucleic acid towards the location, wherein the nucleic acid is then hybridized to a nucleic acid probe located at the location (Abstract). Smolko et al. teach the discovery that low conductance zwitterionic buffers containing a reducing agent provide optimal conditions for both rapid DNA transport and efficient hybridization reactions (paragraph [0006]). Smolko et al. that the addition of reducing agents such as dithiothreitol (DTT), -thioglycerol, and -mercaptoethanol provide a low fluorescent signal background, protective effects for DNA, RNA, etc., and faster transport of charged materials (interpreted as protective reagent; and DTT, claims 3 and 4) (paragraph [0054]). Smolko et al. teach that transport of DNA is significantly faster in the presence of reducing agents as the a result of the higher currents that can be applied when a buffer containing a reducing agent is used (paragraph [0054], lines 1-2).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of transporting and hybridizing nucleic acids on an electrode device as exemplified by Smolko et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method of using electrophoresis to transport target nucleic acids to each of a plurality of amplification sites in order to produce a biological microarray as disclosed by Bowen et al. to include a low conductance zwitterionic buffers comprising a reducing agents such as DTT, -thioglycerol, and -mercaptoethanol as taught by Smolko et al. with a reasonable expectation of success in providing optimal conditions for the rapid transport of DNA, and increases in the efficiency of hybridization reactions, while providing protective effects for nucleic acids.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1, 3, 4 and 6-8 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639